HAMILTON, Judge,
delivered tbe following opinion:
1. Tbe objection to tbe statement in answer to tbe third interrogatory, that witness acted as agent in tbe matter, is sustained, agency being so much a matter of law that tbe acts should be stated, rather than tbe conclusion.
2. Tbe objection to tbe statement in answer to tbe third interrogatory, of what tbe registrar said, is sustained, because calling for hearsay.
3. Tbe objection to tbe statement in answer to tbe sixth interrogatory, of what tbe attorney general said as to tbe duty of tbe registrar, is sustained, because the evidence is hearsay.
4. Tbe objection to tbe testimony in answer to tbe sixth interrogatory, as to tbe attorney general’s sending an order by another person, is overruled.
5. Tbe objection to tbe. statement of witness in answer to *475the sixth interrogatory, as to there being no doubt in his mind, and as to collusion, is sustained, because the evidence relates to mental operations of the witness.
6. The objection to the words, “full amount to which Dr. TTater was entitled,” in answer to the seventh interrogatory, is overruled. This is a statement of fact, subject to cross-examination if incorrect.
7. The objection to the words, “sufficient to cover the amount due,” in answer to the eleventh interrogatory, is overruled for the same reason.
8. The objection to the words, “asking my assistance as their agent,” in answer to the first cross interrogatory, is sustained, as relating to secondary evidence without accounting for the absence of the primary.
9. The objection to the words in answer to the second cross interrogatory, “I acted solely as their agent,” is sustained, as calling for a conclusion, rather than a fact.
10. The objection to the answer to the fourth interrogatory, except the words, “Mr. Bennett gave me the money which I tendered,” is sustained, as such answer is not responsive to the interrogatory, and states the contents of a letter not accounted for.
An order will be entered striking so much of the respective answers to which objection is sustained above.